DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said contact unit".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
4.	Claims 1-7,9-16 are allowed.

	Regarding claim 1, the closest prior art, Umebaya et al. (PGPub 2010/0168708), discloses a folding apparatus for a continuous web (W) intended to be folded into a “V” or “U” shape in a first and in a second longitudinal portion according to a longitudinal folding line parallel to a feeding line of the web, said folding apparatus comprising 
- a folding section comprising 
- an infeed section, at which the continuous web is not folded, and an outfeed section, positioned downstream of the infeed section according to a web feeding direction, at which the continuous web is folded into a “V” or “U” shape and has the first portion and the second portion set at an angle to each other (best seen in fig.2,4); 
- a first suction conveyor (10A) for feeding the continuous web comprising at least one first stretch movable in a first feeding direction for feeding a first edge of the continuous web and dragging the first portion of the continuous web (see at least ¶0072); 
- a second suction conveyor (10B) for feeding the continuous web comprising at least one second stretch movable in a second feeding direction for feeding a second edge and dragging the second portion of the continuous web, said first and second conveyor being positioned on opposite sides of a lying plane of the folding line orthogonal to a lying plane of the continuous web upstream of the folding section; 

said folding apparatus being characterised in that the positions of said first conveyor and/or said second conveyor are adjustable and said adjusting system is configured to adjust using feedback, by means of the first actuator, the position of said first conveyor and/or of said second conveyor depending on at least a first information sent by the first sensor to the computerised control unit (see at least ¶0074-0081).
	However, Umebaya does not disclose at least a first suction belt, a second suction belt or “an adjusting system for a relative position of the longitudinal edges of the continuous web once it has been folded, said adjusting system comprising at least one first sensor positioned downstream of the folding section and configured for checking a relative position of the longitudinal edges of the continuous web once it has been folded”, as claimed (emphasis added by Examiner).  Furthermore, the prior art of record does not fairly disclose or teach these limitations.
	Similarly, regarding claim 16, Umebaya discloses a similar folding method, but does not expressly disclose at least a first suction belt, a second suction belt, “second detection of the position of the first edge and of the second edge of the folded continuous web downstream of the folding station according to the feeding .
5.	Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ruckman et al. (USP 7,066,368) discloses a folding apparatus that folds a continuous web at a longitudinal folding line (best seen in fig.2,13).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        2/25/2022